Order entered April 5, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01524-CR
                                     No. 05-12-01525-CR

                       DARRELL DEWAYNE MORGAN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                     Trial Court Cause Nos. F07-30718-X, F07-30719-X

                                           ORDER
       Appellant’s April 1, 2013 motion to abate the appeals and for extension of time to file his

brief is GRANTED to the extent we ORDER Official Court Reporter Cherie Williams to file,

within THIRTY days of the date of this order, a supplemental reporter’s record of the February

23, 2011 plea hearing in these cases. We EXTEND the time to file appellant’s brief until

SIXTY days from the date of this order.

       WE DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to Cherie Williams.


                                                      /s/   LANA MYERS
                                                            JUSTICE